Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 1 of 19
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Fitny GRATES et al. Pog DADS of China and

Chinese Communist Party

JS 44 (Rev. 02/19)

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Montgomery, PA

(c) Attorneys (Firm Name, Address, and Telephone Number)

Charles D. Mandracchia,

Esq.

Mandracchia Law, LLC, 2024 Cressman Rd., PO Box 1229,
Skippack, PA 19474 Phone #610-584-0700 ext. 222

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “xX” in One Box Only)

 

(For Diversity Cases Only)

IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainti;

and One Box for Defendant)

 

 

 

 

 

 

   
 
  

  

 

 

 

 

O 1. US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Ki © 1 Incorporated or Principal Place go4 a4
of Business In This State
O 2. US. Government % 4 Diversity Citizen of Another State GO 2 © 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item ILI) of Business In Another State
Citizen or Subject of a oO 3 O 3 Foreign Nation O6 6
Foreign Country
IV. NATURE OF SUIT (ice an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
Lo CONTRACT _ TORTS FORFEITURE/PENALTY. BANKRUPTCY : OTHER STATUTES l
110 Insurance PERSONAL INJURY PERSONAL INJURY O 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability OG 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) O 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability Pf 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 850 Securities/Commodities/
1 196 Franchise Injury ©) 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability © 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
REAL PROPERTY. © 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
QO 220 Foreclosure 0 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) Act
230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party 1 896 Arbitration
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
© 245 Tort Product Liability Accommodations 530 General Act/Review or Appeal of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application © 950 Constitutionality of
1 446 Amer. w/Disabilities - | 540 Mandamus & Other |0 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
O 448 Education 1 555 Prison Condition
O 560 Civil Detainee -

 

Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

wi Original O 2 Removed from O 3  Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL REQUESTED IN
COMPLAINT:

 

(1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIN. RELATED CASE(S)

(See instructions):

DEMAND $
150,000.00

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §1332

Brief description of cause: . . ; . | .
Personal injuries and economic losses caused by negligence and misrepresentation regarding coronavirus

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

M yes No

 

 

IF ANY yUDGE Anita B. Brody DOCKET NUMBER 2:20-ev-0 1958
DATE SIGNATURE OF ATTORNEY OF RECORD Ls
i go a v, ; i
05/11/2020 C A BoC MoD,
FOR OFFICE USE ONLY ”
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:20-cv-O22QaTHDGaUMsiidrRndedRHEL/20 Page 2 of 19
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 2 Bala Plaza, Suite PL 15, Bala Cynwyd, PA 19004
Address of Defendant: Embassy of People's Republic of China, 3505 International Place, N.W., Washington, DC 20008.

 

 

Place nf Aweldent, Ineident or Transacon: Pennsylvania, New Jersey and United States of America

 

 

RELATED CASE, IF ANY:

Case Number: 2:20-cv-01958 Judge: Anita B. Brody Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [|
pending or within one year previously terminated action in this court?

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. _ Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

I certify that, to my knowledge, the within case [2] is / [7 is not related to any case now pending or within one year previously terminated action in
this court except as noted above. *

pare. 05/11/2020 C. \\ pusieandee acclaAs 52844

Attorney-at-Law / Pro Se Plaintiff \ Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1 Indemnity Contract, Marine Contract, and All Other Contracts | 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
OO 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
[_] 6. Labor-Management Relations LC] 6. Other Personal Injury (Please specify):
LI 7. Civil Rights L] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases 9. All other Diversity Cases
L] 10. Social Security Review Cases _ (Please specify): Personal injury and economic loss
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration. )

,, Charles D. Mandracchia, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

| Relief other than monetary damages is sought.

pate; 99/11/2020 C i \ 52844

Attorney-at-Law / Pro Se Plaintiff Attorney L.D. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 3 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

TIMOTHY GRECO, M.D. et al, CIVIL ACTION
Vv.

PEOPLE'S REPUBLIC OF CHINA :

and CHINESE COMMUNIST PARTY .: NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned,

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management ~— Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) (x)
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
May 11, 2020 Charles D. Mandracchia Plaintiffs
Date Attorney-at-law Attorney for
610-584-0700 x 222 610-584-0507 eman@mmattorneys.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 4 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIMOTHY GRECO, MD

and :
JAY CONSTANTINE : CIVIL ACTION
and :
DAVID GIBBONS f NO.
and :
AUGUSTUS J. MANDRACCHIA, SR.

and :
RON BATTAGLIA : JURY TRIAL DEMANDED
and :
PATRICK BATTAGLIA

and

DAVID MELLE

and

WILLIAM J DONOVAN

and

MARY LOU DONOVAN

and

PATRICIA CARCAREY

and

STEVE CARCAREY

and

JOSEPH GRECO

and

PHILIP BRUNOZZI

and

JOSEPH KOYE

and

WILLIAM L. KRZEMIEN, JR.

and

DEBORAH SPINOSA

and

BLAKE CHRISTOPH

and

THOMAS PAPPAS

and

FRANK CAIKOWSKI

and

JOHN CAIKOWSKI,

and

ROBERT GRAY

and

DON ZAJICK
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 5 of 19

and
RACHAEL ZAJICK
and
STUART SPINKS
and
WHITNEY SPINKS
and
STEVE SPINKS
Plaintiffs

Vv.
PEOPLE’S REPUBLIC OF CHINA,
and
CHINESE COMMUNIST PARTY,

Defendants
COMPLAINT

Comes now Timothy Greco, MD, Jay Constantine, David Gibbons, Augustus J.
Mandracchia, Sr., Ron Battaglia, Patrick Battaglia, David Melle, William J Donovan,
Mary Lou Donovan, Patricia Carcarey, Steve Carcarey, Joseph Greco, Philip Brunozzi,
Joseph Koye, William L. Krzemien, Jr., Deborah Spinosa, Blake Christoph, Thomas
Pappas, Frank Caikowski, John Caikowski, Robert Gray, Don Zajick, Rachael Zajick,
Stuart Spinks, Whitney Spinks and Steve Spinks (collectively Plaintiffs”), and allege as
follows:

I, Plaintiffs bring this action against the People’s Republic of China
(“China”) and the Chinese Communist Party (the Chinese Communist Party, together
with China, jointly and/or severally “Defendants”) based on Defendants’ negligence,
reckless indifference, and misrepresentations.

2. Plaintiffs seek compensatory damages, punitive damages, costs and
attorney’s fees.

JURISDICTION AND VENUE
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 6 of 19

3. This Court has jurisdiction over this action against Defendants for
negligence, reckless indifference and misrepresentations pursuant to applicable federal
statutes, including but not limited to 28 U.S.C. §1332 and 28 U.S.C. $1605 (a)(5).

4. Venue is proper in this Court pursuant to, inter alia, 29 U.S.C. §1391(c).

5 Plaintiffs bring this action under Federal Rule of Civil Procedure 20, as
their claims for relief arise out of the same transaction, occurrence, or series of
transactions or occurrences, and questions of law and/or fact common to all plaintiffs will
arise in this action including without limitation (a) whether Defendants’ failure and delay
to disclose their clear knowledge regarding the true nature of the coronavirus epidemic in
China and likely widespread transmission of the virus and COVID-19 to the rest of the
world was negligent, (b) whether Defendants’ misstatements to its citizens and to the
world regarding the true nature of the coronavirus epidemic in China and the human to
human transmission of the virus and COVID-19 constituted intentional
misrepresentations, and (c) whether Defendants’ conduct constituted reckless
indifference to the rights of Plaintiffs and was outrageous, wanton, willful and malicious.

6. Additionally, the questions of duty, breach and the cause of damages are
all the same.

7. All the individual Plaintiffs either have been or are currently represented
by Mandracchia Law LLC or CDM Law or have a personal relationship with the
members of the firms and want these law firms to represent them in this lawsuit.

8. Counsel for Plaintiffs has kept the number of Plaintiffs in this action to a
manageable number.

PARTIES
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 7 of 19

9. Plaintiff Timothy Greco, MD is an adult individual with an address at
2 Bala Plaza, Suite PL 15, Bala Cynwyd, PA 19004, and is a plastic surgeon.

10. Plaintiff Jay Constantine is an adult individual with an address at 14
Spring Mill Ln., Collegeville, PA 19426, and is the owner of a concrete manufacturing
business.

11. Plaintiff David Gibbons is an adult individual with an address at
107 Summit Dr., Royersford, PA 19461, and owner of an automobile tag business.

12. Plaintiff Augustus J. Mandracchia, Sr. is an adult individual with an
address at 2910 DeKalb Pike, Norristown, PA 19401, and is the owner of Presidential
Catering.

13. Plaintiff Ron Battaglia is an adult individual with an address at
1440 E. Ridge Pike, Plymouth Meeting, PA 19462, and operates a business selling
automobiles.

14. Plaintiff Patrick Battaglia is an adult individual with an address at
1440 E. Ridge Pike, Plymouth Meeting, PA 19462 and operates a business selling
automobiles. Mr. Battaglia was ill with COVID-19 and brings this action as a result of his
sickness and personal injuries caused by the coronavirus and his economic losses.

15. Plaintiff David Melle is an adult individual with an address at
362 Hurst Street, Bridgeport, PA 19405, and operates TLC, a water and fire restoration
business.

16. Plaintiff William J Donovan is an adult individual with an address at
3013 Walker Ln., Eagleville, PA 19403, and is the owner of a printing business.

17. Plaintiff Mary Lou Donovan is an adult individual with an address at
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 8 of 19

c/o Shank Printing, 520 Laws St., Conshohocken, PA 19428, and is the owner of a
printing business.
18. Plaintiff Patricia Carcarey is an adult individual with an address at
3846 W. Ridge Pike, Collegeville PA 19426, and owns and operates Collegeville Bakery.
19. Plaintiff Steve Carcarey is an adult individual with an address at
3846 W. Ridge Pike, Collegeville PA 19426, and owns and operates Collegeville Bakery.
20. Plaintiff Joseph Greco is an adult individual with an address at
1056 Mount Pleasant Road, Bryn Mawr, Pa. 19010, and is in the business of investments
and consulting
21. Plaintiff Philip Brunozzi is an adult individual with an address at
184 Philip Street, Vineland NJ 08361, and is in the carpet business.
22. Plaintiff Joseph Koye is an adult individual with an address at
380 Crooked Lane, King of Prussia, PA 19406, and operates a catering business.
23. Plaintiff William L. Krzemien, Jr. is an adult individual with an address at
6774 Gwen Mawr Road, Bethlehem, PA 18017, who was ill with COVID-19, and is in
the FBI. Mr. Krzemien brings this action as a result of his sickness and personal injuries
caused by the coronavirus and economic losses.
24. Plaintiff Deborah Spinosa is an adult individual with an address at
4117 Primrose Dr, Allentown, Pa 18104, and is the Manager of a plumbing, kitchen and
bath supply business.
25. Plaintiff Blake Christoph is an adult individual with an address at 12 W.
Golfview Rd., Havertown, PA 19083, and is the owner and operator of a business selling

and installing blinds.
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 9 of 19

26. Plaintiff Thomas Pappas is an adult individual with an address at 1 South
Broad Street, Philadelphia, PA 19102, and is a business consultant.

27. Plaintiff Frank Caikowski is an adult individual with an address at 737
Evansburg Road, Skippack Pa 19474, and has a renovations and construction business.

28. Plaintiff John Caikowski is an adult individual with an address at 106 E.
13" Ave., Conshohocken, PA 19428, and has a renovations and construction business.

29. Plaintiff Robert Gray is an adult individual with an address at 735 Broad
Street, Beverly NJ 08010, and operates a trucking company.

30. Plaintiff Don Zajick and Plaintiff Rachael Zajick are adult individuals with
an address at Norris Sales Company, 1010 Conshohocken Rd., Conshohocken, PA
19428, and operate a business for rental of construction equipment.

31. Plaintiff Stuart Spinks is an adult individual with an address at PO Box
8624, 1414 E. Washington St., Greenville, SC 29607, and operates convenience stores
and a petroleum distribution business.

32, Plaintiff Whitney Spinks is an adult individual with an address at PO Box
8624, 1414 E. Washington St., Greenville, SC 29607, and operates convenience stores
and a petroleum distribution business.

33. Plaintiff Steve Spinks is an adult individual with an address at PO Box
8624, 1414 E. Washington St., Greenville, SC 29607 and operates convenience stores
and a petroleum distribution business, and Ace Energy Inc.

34. Plaintiffs Jay Constantine, David Gibbons, Timothy Greco, MD, Augustus
J. Mandracchia, Sr., Ron Battaglia, Patrick Battaglia, David Melle, William J Donovan,

Mary Lou Donovan, Patricia Carcarey, Steve Carcarey, J oseph Greco, Philip Brunozzi,
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 10 of 19

Joseph Koye, William L. Krzemien, Jr., Deborah Spinosa, Blake Christoph, Thomas
Pappas, Frank Caikowski, John Caikowski, Robert Gray, Don Zajick, Rachael Zajick,
Stuart Spinks, Whitney Spinks and Steve Spinks bring this action as individuals and
owners and/or shareholders of their respective businesses.

35. Defendant the People’s Republic of China is a foreign state located in
Asia, with an address in the United States at Embassy of People’s Republic of China in
the United States, 3505 International Place, N.W., Washington, DC 20008.

36. Defendant the Chinese Communist Party is the ruling party of the People’s
Republic of China, and directly controls the government of China. Its address in the
United States is the Embassy of People’s Republic of China in the United States, 3505
International Place, N.W., Washington, DC 20008.

FACTUAL ALLEGATIONS

37. The delay and failure by the senior officials of the Chinese Communist
Party and the government of China, which was the first country to face the new
coronavirus and the source of the virus, to inform and warn the public and the world of
the nature of the coronavirus outbreak in China and the known human to human
transmission of the coronavirus and COVID-19, directly resulted in the global pandemic.

38. | The coronavirus pandemic currently has resulted in more than four million
COVID-19 cases in the world, more than 1.3 million COVID-19 cases in the United
States and approximately eighty thousand (80,000) U.S. deaths.

39, The coronavirus pandemic caused the President of the United States and
governors of many states to shut down the economy and businesses and require citizens

to be confined to their homes and to severely restrict their activities including work and
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 11 of 19

business.

40. The Chinese Communist Party and the government of China knew of the
devastation of the coronavirus and prevented Chinese citizens from leaving or entering
the city of Wuhan. However, the Chinese Communist Party and the government of China
allowed foreign citizens to come in and out of the city of Wuhan.

41. Documents obtained and reported on by the Associated Press demonstrate
that by no later than January 14, 2020, and likely well before that time, the head of the
National Health Commission, the top medical agency in China, knew of and advised
other officials of the government of China including but not limited to President Xi
Jinping, who is also the general secretary and leader of the Chinese Communist Party, as
well as Premier Li Keqiang and Vice Premier Sun Chunlan, that human-to-human
transmission of the coronavirus is possible and that based on a case reported in Thailand
there was a possible spread of the virus from China to other countries.

42. It also was concluded as of that time that due to upcoming public festivals
in China the risk of spread of the coronavirus was high, and the coronavirus likely would
develop into a major public health event and/or pandemic, which it did,

43. The Chinese Communist Party and the government of China distributed at
that time information and instructions for provincial officials with regard to the pandemic
that were not to be disclosed publicly.

44. Despite possessing such information and knowledge, however, at that time
the officials of the Chinese Communist Party and the government of China did not
publicly disclose the evidence of human to human transmission of the coronavirus and

the strong possibility of the spread of the coronavirus by human to human transmission to
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 12 of 19

other countries, or the danger that the coronavirus infection in Wuhan would develop into
a major public health event and global pandemic.

45. Instead, officials of the Chinese Communist Party and the government
publicly downplayed the risk of the spread of the coronavirus, and stated publicly that the
risk of human to human transmission of the virus was low and that there was no evidence
of such transmission.

46. This was done for political reasons for the benefit of the Chinese
Communist Party and the government of China, and to the detriment of the people of
China and of the world including the United States of America and including the
Plaintiffs.

47. On January 20, 2020 the government of China made the first public
announcement and disclosure of the true nature of the coronavirus infection and
epidemic, which the Chinese Communist Party and the government had known already
for some time.

48. On that date President Xi made his first public statement on the virus and
acknowledged its serious and dangerous nature, and a leading epidemiologist in China
stated publicly that the virus was transmitted by human to human contact.

49, The Chinese Communist Party and the government of China’s
misstatements about and delay and failure to publicly disclose its knowledge of the
human to human transmission of the coronavirus and the nature of the coronavirus
epidemic as a major public health event in China and possible global pandemic resulted
in delay of implementation of containment and mitigation measures such as social

distancing, mask wearing and travel restrictions in China and in other countries including
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 13 of 19

the United States of America.

50. The Chinese Communist Party and the government of China’s
misstatements about delay and failure to publicly disclose its knowledge of the human to
human transmission of the coronavirus and the nature of the epidemic in China and
possible global pandemic resulted in and caused widespread transmission of the
coronavirus to other countries including the United States of America, where the
Plaintiffs reside and/or do business, and resulted in the global pandemic of the
coronavirus and the deadly COVID-19 disease.

51. As a result of such misstatements about and delay and failure by the
Chinese Communist Party and the government of China to publicly disclose its
knowledge of the human to human transmission of the coronavirus and the nature of the
epidemic in China, Plaintiffs Krzemien and Patrick Battaglia contracted COVID-19, the
disease caused by the coronavirus.

52 Also as a result of such acts and omissions by the Chinese Communist
Party and the government of China, the Plaintiffs have suffered severe and significant
economic losses and damages as a result of the lockdown measures adopted by the
governors of certain states and guidelines and directions issued by the federal government
in response to and mitigation of the transmission and spread of the coronavirus and
COVID-19.

53; As a result of the conduct of the Defendants this virus caused the
shutdown of businesses throughout the United States and financial harm to businesses in
particular the individual Plaintiffs as individuals and as owners and/or shareholders of

their respective businesses.

10
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 14 of 19

54. The misstatements about and failure and delay of the Chinese Communist
Party and the government of China to disclose publicly to its citizens and to the world the
government’s and the Chinese Communist Party’s clear and unequivocal knowledge
regarding the true nature of the coronavirus epidemic in China constituted intentional
misrepresentations and also were clearly negligent and recklessly indifferent to the rights
of Plaintiffs and also were outrageous, wanton, willful and malicious.

55. Such misrepresentations, negligence and recklessness of the Chinese
Communist Party and the government of China directly resulted in and caused the global
pandemic of the coronavirus and COVID-19 and its widespread transmission from China
to the rest of the world, and resulted in personal injuries, disease and/or economic and

other damages and losses to the Plaintiffs.

FIRST CAUSE OF ACTION
NEGLIGENCE AND RECKLESS INDIFFERENCE
56. Plaintiffs herein incorporate all of the paragraphs above by reference as if
fully set forth at length.

57, Plaintiffs assert this claim on behalf of themselves and against the
Defendants.

58. The Chinese Communist Party and China’s government’s delay and
failure to publicly disclose its knowledge of the human to human transmission of the
coronavirus and the nature of the coronavirus epidemic as a major public health event in
China and possible global pandemic resulted in delay of implementation of containment
and mitigation measures such as social distancing, mask wearing and travel restrictions in
China and in other countries including the United States of America.

59, The Chinese Communist Party and China’s government’s delay and

1]
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 15 of 19

failure to publicly disclose its knowledge of the human to human transmission of the
coronavirus and the nature of the epidemic in China resulted in and caused widespread
transmission of the coronavirus to other countries including the United States of America,
where the Plaintiffs reside and/or do business, and resulted in a global pandemic of the
coronavirus and the deadly COVID-19 disease.

60. The failure and delay of the Chinese Communist Party and the
government of China to disclose publicly to its citizens and to the world its clear and
unequivocal knowledge regarding the true nature of the coronavirus epidemic in China
were clearly negligent and recklessly indifferent to the rights of Plaintiffs, were in breach
of its duty and of established international protocols, and also were outrageous, wanton,
willful and malicious.

61. Such negligence and recklessness of the Chinese Communist Party and the
government of China directly resulted in and caused the global pandemic of the
coronavirus and COVID-19 and its widespread transmission from China to the rest of the
world, and resulted in personal injuries and disease and economic and other damages and
losses to the Plaintiffs.

62. As a direct and proximate result of such negligence and recklessness,
Plaintiffs Krzemien and Patrick Battaglia contracted COVID-19, the disease caused by
the coronavirus, and suffered severe personal injuries as a result, including the following:

(a) respiratory and other serious disease including COVID-19 symptoms and
illness, requiring medical treatment;

(b) other serious and permanent injuries;

12
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 16 of 19

(c) enduring great pain, suffering, inconvenience, embarrassment, mental anguish,
and emotional and psychological trauma;

(d) being required to expend large sums of money for medical treatment and care,
hospitalization, medical supplies, surgical appliances, rehabilitation and therapeutic
treatment, medicines, and/or other attendant services;

(e) impairment of general health, strength, and vitality and being unable to enjoy,
and loss of, various pleasures of life previously enjoyed;

(f) loss of the society, companionship, and consortium of spouse;

(g) loss of ability to participate in activities with family;

(h) loss of earnings and/or impairment of earning capacity.

63. Asa direct and proximate result of such negligence and recklessness of the
Defendants, the Plaintiffs have suffered severe and significant economic losses and
damages as a result of the lockdown measures adopted by the governors of certain states
and guidelines and directions issued by the federal government in response to and
mitigation of the transmission and spread of the coronavirus and COVID-19 in the United
States and the global pandemic, which originated in China.

SECOND CAUSE OF ACTION
MISREPRESENTATION

64, Plaintiffs herein incorporate all of the paragraphs above by reference as if
fully set forth at length.

65. Plaintiffs assert this claim on behalf of themselves and against the
Defendants.

66. The Chinese Communist Party and China’s government’s misstatements

regarding their knowledge of the human to human transmission of the coronavirus and

13
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 17 of 19

the nature of the coronavirus epidemic as a major public health event in China and
possible global pandemic resulted in delay of implementation of containment and
mitigation measures such as social distancing, mask wearing and travel restrictions in
China and in other countries including the United States of America.

67. Such acts and omissions by the Chinese Communist Party and China’s
government resulted in and caused widespread transmission of the coronavirus to other
countries including the United States of America, where the Plaintiffs reside and/or do
business, and resulted in a global pandemic of the coronavirus and the deadly COVID-19
disease.

68. Such acts and conduct by the Chinese Communist Party and the
government of China constituted intentional misrepresentations and also were
outrageous, wanton, willful and malicious.

69. Such acts and conduct of the Chinese Communist Party and the
government of China directly resulted in and caused the global pandemic of the
coronavirus and COVID-19 and its widespread transmission from China to the rest of the
world, and resulted in personal injuries and disease and economic and other damages and
losses to the Plaintiffs.

70. As a direct and proximate result of such acts and conduct of Defendants,
Plaintiffs Krzemien and Patrick Battaglia contracted COVID-19, the disease caused by
the coronavirus, and suffered severe personal injuries as a result, including the following:

(a) respiratory and other serious disease including COVID-19 symptoms and
illness, requiring medical treatment;

(b) other serious and permanent injuries;

14
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 18 of 19

(c) enduring great pain, suffering, inconvenience, embarrassment, mental anguish,
and emotional and psychological trauma;

(d) being required to expend large sums of money for medical treatment and care,
hospitalization, medical supplies, surgical appliances, rehabilitation and therapeutic
treatment, medicines, and/or other attendant services;

(e) impairment of general health, strength, and vitality and being unable to enjoy,
and loss of, various pleasures of life previously enjoyed;

(f) loss of the society, companionship, and consortium of Spouse;

(g) loss of ability to participate in activities with family;

(h) loss of earnings and/or impairment of earning capacity.

71, As a direct and proximate result of such acts and conduct of Defendants,
the Plaintiffs have suffered severe and significant economic losses and damages as a
result of the lockdown measures adopted by the governors of certain states and guidelines
and directions issued by the federal government in response to and mitigation of the
transmission and spread of the coronavirus and COVID-19 in the United States and the
global pandemic, which originated in China.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs on behalf of themselves, pray for:

(a) An award to Plaintiffs of compensatory damages in an amount in excess of
$75,000 each;

(b) An award to Plaintiffs of punitive damages against Defendants to the fullest
extent allowed under the Constitution of the United States:

(c) An award to Plaintiffs of all costs of suit incurred;

15
Case 2:20-cv-02235 Document1 Filed 05/11/20 Page 19 of 19

(d) An award to Plaintiffs of reasonable attorney’s fees to the fullest extent
allowed under the law; and
(e) Such other and further relief as the Court may deem proper.
Respectfully submitted,
MANDRACCHIA LAW, LLC

Dated: May 11, 2020 By:  /s/ Charles D. Mandracchia, Esquire
Charles D. Mandracchia, Esquire
Jeffrey W. Soderberg, Esquire
Attorney I.D. Nos. 52844 & 55369
2024 Cressman Road
P.O. Box 1229
Skippack, PA 19474
610-584-0700 ext. 222
610-724-2368 (mobile)
cman@mmattorneys.com

Christopher D. Mandracchia, Esquire
Attorney I.D. No. 310041

CDM Law

4 East 1 Ave. Suite 103
Conshohocken, PA 19428
610-994-9281
cdm@edmattorneys.com

 

Attorneys for the Plaintiffs

16
